Title: From George Washington to John Hanson, 6 November 1781
From: Washington, George
To: Hanson, John


                  Sir,
                     
                     Colo. Bassetts near Ruffen’s Ferry November 6th 1781.
                  
                  After getting the detachment for the Southward on its March—(which has been delayed longer than I expected on account of a want of Waggons, & other impediments)—and having embarked the greatest part of the Eastern Troops for the head of Elk—getting the whole in readiness for it—and making a distribution of the Ordnance & Stores—I set out yesterday on my return to the Northern Army; but an event which I met with at this place (very distressing to Mrs Washington) will retard my arrival at Philadelphia a few days longer than I expected, which I hope Congress will have the goodness to excuse as I am not conscious that any important public duty will be neglected by it.
                  Lieutt Colo. Cobb one of my Aids, and a very deserving Officer, will have the honor of presenting this letter to your Excellency—and of assuring you, that with every sentiment of respect, I remain Yr Excellency’s Most Obt & most Hble Servt
                  
                     Go: Washington
                     
                  
               